DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Arguments
Applicant’s arguments and amendments, see claims and remarks, filed 04/06/2022, with respect to the rejection(s) of claim(s) 1, 3, and 6 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20080091515 granted to Thieberger et al. in view of US Pat Pub No. 20090069641A1 granted to Cho et al. (previously presented).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “using the processor to receive the personal information for each of the plurality of persons to select a plurality of individuals from the plurality of persons” which should be changed to “using the processor to receive the personal information for each of the plurality of persons and to select a plurality of individuals from the plurality of persons”.
Claim 1 recites “a population stress index” in line 16, but recites “the stress index” in lines 20 and 21. It is suggested that these two terms be rewritten so that in all instances it is either “population stress index” or “stress index”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the stress level of the plurality of individuals” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 3, 6, 31 and 32 are rejected for depending on rejected claim 1.
Claim 31 recites the limitation “a stress index” in line 2; it is unclear and indefinite whether this is the same as the population stress index of claim 1, or the same as the stress index of claim 1 or not. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over
US Pat Pub No. 20080091515 granted to Thieberger et al. (hereinafter “Thieberger”) in view of US Pat Pub No. 20090069641A1 granted to Cho et al. (hereinafter “Cho” – previously recited). 
Regarding claim 1, Thieberger discloses a method for generating stress level information, the method (abstract, para 0069 “methods for identifying correlations between events and emotional states of users”) comprising: receiving in a processor, [via a network], personal information for each of a plurality of persons (para 0069 discloses that “emotional states of users in a group are detected for a first time”, therefore it is understood that personal information of the users as well stress data are received by a processor to perform the step of detecting emotional states of users); using the processor to receive the personal information for each of the plurality of persons to select a plurality of individuals from the plurality of persons (paras 0071-0073 discussing the group, selection of subgroups, selection of representative group; para 0073 “it is possible to randomly pick only a certain percent of the people in the department”); generating, in a processing system, a statistical value for the stress level of the plurality of individuals by statistically processing the individual stress information for each of the plurality of individuals (para 0069 “emotional states of users in a group are detected for a first time”, para 0070, more specifically “statistics may pertain to a single emotion of users, such as morale of employees”); receiving, [via the network], information, indicative of at least one of a stress modifying circumstance and a stress modifying event (para 0074 “an event may have occurred between the first and second times the emotional states were detected.”, para 0075 recites various examples of such event; it is noted that the claim only requires “at least one of” and not both. However, the event can be considered to be both a circumstance and an event as recited.); correlating the statistical value with at least one of the stress modifying circumstance and the stress modifying event to produce a correlation (para 0076 “correlation is identified between an event and emotional states of the users in the group based on a comparison between the first and second statistical data.”); generating from the correlation a population stress index indicative of a magnitude of stress in the population of the plurality of individuals resulting from at least one of the stress modifying circumstance and the stress modifying event (para 0079-0080, Fig 3 “data is provided based on the identified correlation…The provided data may contain information relevant to the event itself, to the generated statistical data, to the identified correlation, or any other appropriate data”, figs 4-5 and 13 showing various indicators/scores for different groups, and different emotions; also, para 0087 recites “the statistical data may comprise average values for emotions detected for a group of users”): and notifying at least some of the plurality of individuals of the stress index or notifying a third party of the stress index (para 0078, “automatic action is performed based on the identified correlation…The automatic action may be generation of a notification, for example, to notify a responsible supervisor”). 
Thieberger teaches that a personal or cultural profile of a user may, for example, be obtained from a database, or be detected using visual, auditory or other devices (para 0089). Thieberger further discloses that methods for detecting an emotional state of a user are widely known in the art (para 0004) via using biometric data (para 0005). However, Thieberger fails to explicitly disclose using a processor and receiving in the processor, via the network, for each of the plurality of individual's stress information one or more psychometric information, physiological information, and behavioural information;
Cho teaches a similar method for analyzing stress based on multi-measured bio-signals and managing stress by using a mobile electronic apparatus and a data management server connected to one another via wired/wireless communication networks (abstract, para 0011, 0040; claim 18 teaching the processor). Wherein the stress management server 50 is implemented to provide a result of analyzing a stress level based on inputs from mobile terminals 10 (para 0041). Cho teaches that the mobile terminal 10 receives as an input a bio-signal of the user as a user answering the questions, and analyzes a pattern of the received bio-signals to generate bio-signal pattern information. Further, the mobile terminal 10 combines the answers to the questions with the bio-signal pattern information to generate individual reference information, and transmits the generated individual reference information to the stress management server 50 (para 0042, more specifically the last two lines). Therefore, Cho teaches that it is known to use bio-signals (physiological information), psychometric information, and behavioural information (para 0011 and 0014) from a plurality of individuals using mobile communication terminal as described above, to immediately and continuously measure stress (para 0008). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Thieberger with the mobile communication terminal as taught by Cho to provide the predictable result of immediately and continuously measuring biosignal and behavioral/psychological data from the users to determine stress from a plurality of individuals. 

Regarding claim 3, Thieberger as modified by Cho (hereinafter “modified Thieberger”) renders the method defined by claim 1 obvious as recited hereinabove, Thieberger discloses wherein the personal information comprises at least one of date of birth information, place of birth information, gender information, ethnicity information, occupation information, postcode information, education information, health insurance coverage information, relationship status information, number of children information, pet information, exercise habit information, eating habit information, health history information (para 0008 discloses “stored background information about the user may be supplied to assist in detecting the emotional state. Such information may include demographic information (e.g., race, gender, age, religion, birthday, etc.)”), and information indicative of stress management methods being used (para 0009 “Sensors may also detect environmental conditions which may affect the user, such as air thermometers, and chemical sensors”; the claim, and the specification do not set forth any limitations regarding what the applicant is considering the “information indicative of stress management methods being used” to be, therefore, the examiner understands it to be any external factor affecting the stress.).  

Regarding claim 6, modified Thieberger renders the method defined by claim 1 obvious as recited hereinabove, Thieberger discloses wherein the at least one of the stress modifying circumstance and the stress modifying event comprises at least one of: internet keyword search behaviour information, content information, sentiment or topics of social media communications information, date information, time information, public holiday information, temperature information, humidity information, weather information, traffic information, news information, current affairs information, consumer purchasing information, financial market information, economic information, announcement information, political event information, sporting event Information, topical event information, home loan interest rate information, housing information, employment information, survey information, poll information, voting schedule information, business confidence information business investment information, and business productivity information (para 0150 “other event may be taken into account when identifying the correlation… change in weather may be taken into account”).

Regarding claim 31, modified Thieberger renders a method defined by claim 1 obvious as recited hereinabove, Thieberger discloses further comprising generating, in the processor, a stress index using the statistical value (para 0079-0080, Fig 3 “data is provided based on the identified correlation…The provided data may contain information relevant to the event itself, to the generated statistical data, to the identified correlation, or any other appropriate data”, figs 4-5 and 13 showing various indicators/scores for different groups, and different emotions; also, para 0087 recites “the statistical data may comprise average values for emotions detected for a group of users”).  

Regarding claim 32, modified Thieberger renders a method defined by claim 1 obvious as recited hereinabove, Cho further comprising sending, using a processor, the statistical value of the stress level of the plurality of individuals to a plurality of computing devices (outputting result to mobile terminals 10 from the stress management server 50 using wired/wireless communication network as disclosed in paragraphs 0040 and 0058).This would allow the method of Thieberger to immediately and continuously measure stress and communicate the results to the users (para 0008). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Thieberger with the mobile communication terminal as taught by Cho to provide the predictable result of immediately and continuously measuring biosignal and behavioral/psychological data from the users to determine stress from a plurality of individuals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792